                                                                      Douglas B. Lipsky - Partner

                                                                    630 Third Avenue, Fifth Floor
                                                                     New York, New York 10017
                                                                             Main: 212.392.4772
                                                                            Direct: 212.444.1024
                                                                              Fax: 212.444.1030
                                                                          doug@lipskylowe.com

                                                                            www.lipskylowe.com

                                               May 31, 2019

VIA ECF
The Honorable James Orenstein, U.S.M.J.
U.S. District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Olsen v. Hampton Jitney, Inc., 1:19-cv-998 (NG)(JO)

Dear Magistrate Judge Orenstein:

        This firm represents Plaintiff Thomas J. Olsen and we submit this letter on behalf
of all parties to advise the Court this matter has been amicably resolved. The parties,
accordingly, respectfully request (i) this matter be dismissed and discontinued without
attorneys' fees and costs, and without prejudice to either parties' right to open the action if
the settlement is not consummated or to file a Stipulation of Dismissal with Prejudice,
and (ii) any existing deadlines and conferences be adjourned sine die.

       We appreciate the Court’s consideration of these requests.


                                              Respectfully submitted,
                                              LIPSKY LOWE LLP


                                              s/ Douglas B. Lipsky
                                              Douglas B. Lipsky



CC:    Joanne J. Romero (Via ECF)
